Citation Nr: 0731286	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the cervical 
spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for lumbar strain with sciatic pain.

3.  Entitlement to an initial compensable disability rating 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for several disabilities, and granted initial 
disability ratings of 10 percent for degenerative disc 
disease of the cervical spine, 10 percent for lumbar strain 
with sciatic pain, and 0 percent for hemorrhoids, each 
effective from October 1, 2003.

The issues of entitlement to higher ratings for cervical 
spine and lumbar spine disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Since separation from service, the veteran has had frequent 
recurrences of hemorrhoids, with intermittent bleeding and 
pain, but without fissures or secondary anemia.



CONCLUSION OF LAW

Since separation from service, the veteran's hemorrhoids have 
met the criteria for a 10 percent disability rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating for Hemorrhoids

The veteran claims that the severity of his service-connected 
hemorrhoids disability warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   When, as in this 
case, a claimant appeals the disability rating originally 
assigned following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under the rating schedule, mild or moderate hemorrhoids are 
rated at 0 percent.  A 10 percent rating is assigned if the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is assigned if there is persistent 
bleeding, and with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

The veteran had a VA medical examination in April 2003, prior 
to his separation from service.  The examiner noted three 
external hemorrhoid tags, with no evidence of bleeding or 
thrombosis at that time.  Records of VA outpatient treatment 
of the veteran in 2004 and 2005 include reports of flare-ups 
of hemorrhoids, with bleeding and pain.

On VA examination in October 2006, the veteran reported that 
he had rectal burning, itching, and bleeding two or three 
times per month, with each episode lasting two or three days.  
The examiner noted an external hemorrhoid without acute 
thrombosis and without any fissure.  There were no signs of 
anemia.

In March 2007, the veteran had a Travel Board hearing at the 
RO before the undersigned Acting Veterans Law Judge.  The 
veteran reported having recurrent exacerbations of 
hemorrhoids, manifested by increased discomfort and excessive 
bleeding.  He stated that the exacerbations occurred two or 
three times per month, and lasted at least two to three days 
each.  He indicated that his job was sedentary, and that the 
pain from the hemorrhoids during exacerbations affected his 
concentration at work.

The exacerbation of hemorrhoids two to three times per month 
that the veteran reported in 2006 and 2007 constitutes 
evidence of frequent recurrences, such that a 10 percent 
rating is warranted.  The VA outpatient treatment notes 
reflect frequent recurrences from fairly soon after the 
veteran's separation from service, so a 10 percent rating for 
the entire period since separation is warranted.  The 
manifestations of the veteran's hemorrhoids do not meet the 
criteria for the next higher rating of 20 percent.  The 
veteran reports heavy bleeding during recurrences, but there 
is no evidence of anemia.  By his report, bleeding is present 
about four to nine days per month, which is frequent, but 
intermittent, and does not rise to the level of persistent.  
In addition, there is no evidence of fissures.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director, or the Director of 
the VA Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2007).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The veteran has not required hospitalization for his 
hemorrhoids.  He has reported that hemorrhoid pain during 
flare-ups is distracting at work, but his hemorrhoid symptoms 
do not markedly interfere with his employment.  The Board 
finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim. 38 C.F.R. § 3.159 
(2007).

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2003.  That notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the claim.  
Where, as in the case of the hemorrhoid claim on appeal, 
service connection has been granted and an initial disability 
rating has been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable in that claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Additional notice was provided in a February 2005 statement 
of the case, which provided the rating criteria for 
hemorrhoids.  The notices did not advise the veteran of the 
laws governing effective dates for any grant of an increased 
rating.  The Board herein grants a rating increase effective 
from the date of the veteran's separation from service; the 
effective date assigned in the rating action on appeal.  As 
no earlier effective date is possible under law, the veteran 
is not prejudiced by the Board deciding that rating claim at 
this time.

With respect to the hemorrhoid rating issue, VA has obtained 
service medical records, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to that issue have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  VA has substantially complied 
with the notice and assistance requirements, and the veteran 
is not prejudiced by a decision on the hemorrhoid rating 
claim at this time.


ORDER

Entitlement to an initial 10 percent rating for hemorrhoids 
is granted, subject to the laws and regulations controlling 
the disbursement of monetary benefits.



REMAND

The veteran appealed the ratings initially assigned for his 
service-connected degenerative disc disease of the cervical 
spine, and lumbar strain with sciatic pain.  Adjudication of 
the claims for a higher initial disability evaluation should 
include specific consideration of whether "staged ratings" 
pursuant to are appropriate.  Fenderson, 12 Vet. App. at 126.

In addition, he filed his claim for service connection in 
April 2003.  During the pendency of this appeal, the 
applicable rating criteria for disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).  On remand, consideration must 
be given to both the old and new rating criteria.  

The current VA rating schedule includes a General Rating 
Formula for Diseases and Injuries of the Spine that provides 
the most significant criteria for evaluating the veteran's 
neck and low back disabilities.  See 38 C.F.R. § 4.71a 
(2007).  That formula provides for evaluating spine disorders 
predominantly based on limitation of motion of the spine.  
The most recent VA medical examination of the veteran, in 
October 2006, showed ranges of motion of the cervical and 
thoracolumbar spine that were consistent with no more than a 
10 percent rating for the disabilities of each part of the 
spine.  Recent medical treatment records, however, contain 
findings of more severe limitation of motion.  Notes from a 
VA chiropractic consultation in October 2006 show 
considerably more limitation of certain motions of the 
cervical and thoracolumbar spine than were found on the 
October 2006 VA examination.  The report of a private 
orthopedic consultation in February 2007 also shows more 
severe limitation of motion, including limitation of flexion 
of the cervical and thoracolumbar areas of the spine that are 
consistent with the criteria for ratings higher than 10 
percent for each area.  The VA and private outpatient 
treatment records, however, do not contain clear findings as 
to the ranges of motion in all of the directions that are 
considered under the VA rating formula.

In light of the discrepancies between findings during 
approximately the same period, and the incomplete data in the 
outpatient treatment records, the Board will remand the neck 
and low back rating issues for a new VA examination, to 
obtain current and complete findings of the limitation of 
motion and other manifestations of the back disabilities and 
for consideration of both the old and new rating criteria.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current manifestations of his cervical 
spine and thoracolumbar spine 
disabilities.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  The 
RO/AMC should ensure that the examiner is 
requested to ascertain the severity of 
the disability such that findings from 
the examination are responsive to the 
current criteria for rating cervical and 
lumbar spine disorders and the criteria 
in effect prior to September 26, 2003.  
The examiner should make a definitive 
finding as to whether there is muscle 
spasm, identify any associated 
neurological symptoms, and indicate 
whether the cervical and lumbar spine 
symptoms are chronic or acute.  The 
examiner should specifically ascertain 
whether there have been incapacitating 
episodes (defined as "a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician") due specifically to the 
cervical or lumbar spine, and if so, note 
the frequency and the duration of such.  
The clinical findings reported must be 
sufficiently detailed to allow for 
consideration under the prior and the 
revised criteria for rating cervical and 
lumbar spine disorders.  All functional 
limitations resulting from the cervical 
and lumbar spine disabilities should be 
identified and the examiner should note 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains less than 
fully granted, the RO should issue a 
supplemental statement of the case, 
including a recitation of both the old 
and new rating criteria, and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


